Case: 3:20-cv-00402-MJN-SLO Doc #: 17 Filed: 08/20/21 Page: 1 of 3 PAGEID #: 140




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

JAMES MYERS,

       Plaintiff,                                    Case No. 3:20-cv-402

vs.

CITY OF CENTERVILLE, et al.,                         District Judge Michael J. Newman
                                                     Magistrate Judge Sharon L. Ovington
      Defendants.
______________________________________________________________________________

      ORDER: DENYING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
                           PLEADINGS (DOC. NO. 13)
______________________________________________________________________________

       This case is before the Court on Defendants’ motion for judgment on the pleadings. Doc.

No. 13. Plaintiff file an opposition memorandum (Doc. No. 14) and Defendants replied (Doc. No.

15). Defendants’ motion is now ripe for review.

                                               I.

       Rule 12(c), like all other Federal Rules of Civil Procedure, “should be construed,

administered, and employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.” Fed. R. Civ. P. 1.

       Motions for judgment on the pleadings under Federal Rule of Civil Procedure 12(c) are

analyzed under the same standard as motions to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Roth v. Guzman, 650 F.3d 603, 605 (6th Cir. 2011). “For purposes of a motion for

judgment on the pleadings, all well-pleaded material allegations of the pleadings of the opposing

party must be taken as true, and the motion may be granted only if the moving party is nevertheless

clearly entitled to judgment.” JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 582 (6th Cir.
Case: 3:20-cv-00402-MJN-SLO Doc #: 17 Filed: 08/20/21 Page: 2 of 3 PAGEID #: 141




2007) (quotation omitted). However, the court “need not accept as true legal conclusions or

unwarranted factual inferences.” Id. at 582–83 (quotation omitted).

       To withstand a Rule 12(c) motion for judgment on the pleadings, “a complaint must contain

direct or inferential [non-conclusory] allegations respecting all the material elements under some

viable legal theory.” Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th

Cir. 2007). “The factual allegations in the complaint need to be sufficient to give notice to the

defendant as to what claims are alleged, and the plaintiff must plead ‘sufficient factual matter’ to

render the legal claim plausible, i.e., more than merely possible.” Fritz v. Charter Twp. of

Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

A “legal conclusion couched as a factual allegation” need not be accepted as true, nor are

recitations of the elements of a cause of action sufficient. Hensley Mfg. v. ProPride, Inc., 579 F.3d

603, 609 (6th Cir. 2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

                                               II.

       Having carefully and thoroughly considered the pleadings and briefing in support of and

in opposition to Defendants’ motion, along with the procedural posture of this case, the Court

believes the efficient and appropriate way forward is to permit discovery to occur and consider the

parties’ arguments on summary judgment, not earlier at the motion-to-dismiss phase of the

litigation. Proceeding in this manner will ensure the Court reviews these arguments only after

appropriate discovery has been completed and will guarantee that the Court’s consideration of the

parties’ arguments is not premature. See, e.g., Buddenberg v. Weisdack, 939 F.3d 732, 739–40

(6th Cir. 2019); Wesley v. Campbell, 779 F.3d 421, 433–34 (6th Cir. 2015).




                                                 2
Case: 3:20-cv-00402-MJN-SLO Doc #: 17 Filed: 08/20/21 Page: 3 of 3 PAGEID #: 142




                                          III.

        Accordingly, Defendants’ motion for judgment on the pleadings is DENIED. The Court

anticipates reviewing Defendants’ arguments on summary judgment after the completion of

discovery.

        IT IS SO ORDERED.

Date:   August 20, 2021                          s/Michael J. Newman
                                                 Hon. Michael J. Newman
                                                 United States District Judge




                                             3
